Citation Nr: 0013749	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a gunshot wound to the left groin 
and hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1943 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  For consistency and economy, the 
Board employs the term "left groin and hip disability" to 
represent the service-connected residuals of a gunshot wound 
to the left groin and hip.

In February 1999, the veteran filed a VA Form 9 with 
attachments requesting a local hearing at the RO.  The VA 
Form 9 reflects "I want the BVA to evaluate the information 
provided . . .."  A hearing before a Member of the Board was 
accorded the veteran in April 1999.  At that time, the 
veteran waived RO consideration of the January 1999 medical 
statement written by Dr. Knapik in favor of direct 
consideration by the Board.  The veteran's statement of 
waiver is associated with the claims file.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The residuals of a gunshot wound to the left groin and hip 
are characterized as moderately severe. 






CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
residuals of a gunshot wound to the left groin and hip have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.56, 4.73, Diagnostic Code (DC) 5318 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The veteran asserts that he does not have full range of 
motion or strength of his left hip as compared to his right 
hip.  He cannot sit cross-legged on the floor or cross his 
left leg over the right in a sitting position without severe 
pain or discomfort.  He does not walk with a normal gait.  
When his hip locks, he is immobile for a period of time 
ranging from a few seconds to a half-hour or more.  He has a 
dull ache in the hip area to include the groin and buttocks.  
He asserts that his physical activity is limited.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the evidence of record pertaining to his 
service-connected residuals of a gunshot wound to the left 
groin and hip and found nothing in the record that would lead 
to a conclusion that the current evidence of record is 
inadequate for rating purposes.  See also, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Powell v. West, 13 Vet. 
App. 31, 35 (1999) (all relevant and adequate medical data of 
record that falls within the scope of the increased rating 
claim should be addressed).  


Law and Regulations

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on the average impairment 
of earning capacity.  See 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. §§ 4.1, 4.10 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  When 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  See 
38 C.F.R. § 4.3 (1999).

It is the intent of VA's Schedule of Ratings to recognize 
disabilities of the musculoskeletal system that result in 
anatomical damage, functional loss and evidence of disuse, 
and/or abnormal excursion of movement, for example, less 
movement than normal, more movement than normal, weakened 
movement or pain on movement.  See 38 C.F.R. §§ 4.45, 4.59, 
4.71 (Plates I & II) (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (functional loss due to pain on use or 
due to flare-ups).  

Pursuant to 38 C.F.R. § 4.55 (1999), the skeletal muscles of 
the body are divided into 23 muscle groups in 5 anatomical 
regions, specifically, 6 muscle groups for the pelvic girdle 
and thigh (represented by DCs 5313 through 5318).  See also 
38 C.F.R. § 4.73 (1999).  The provisions of 38 C.F.R. § 4.56 
provide that disabilities resulting from muscle injuries 
under DCs 5301 through 5323 shall be classified as slight, 
moderate, moderately severe, or severe.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  Thus, a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection would be indicative of an 
injury resulting in moderate disability.  The evidence should 
reflect one or more of the cardinal signs and symptoms of 
muscle disability, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include an entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  See 38 
C.F.R. § 4.56 (1999).  

A moderately severe disability of the muscles is reflective 
of a through-and-through or deep penetrating wound by a small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The evidence should reflect 
hospitalization for a prolonged period for treatment of the 
wound and complaints consistent with cardinal signs and 
symptoms of muscle disability as previously defined and, if 
present, evidence of an inability to keep up with work 
requirements.  The objective findings include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups.  On palpation, there is an 
indication of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56.  

The veteran's left groin and hip disability is rated in 
accordance with Muscle Group XVIII, pelvic girdle group 3, 
which consists of: (1) the pyriformis; (2) the gemellus 
(superior or inferior); (3) the obturator (external or 
internal); and (4) the quadratus femoris.  See 38 C.F.R. § 
4.73, DC 5318 (1999).  This provision evaluates the outward 
rotation of the thigh and stabilization of the hip joint.  A 
20 percent disability evaluation is warranted for moderately 
severe impairment of Muscle Group XVIII.  The current 10 
percent disability evaluation for moderate impairment of 
Muscle Group XVIII has been in effect since April 1946.  

The normal range of hip abduction is from zero degree to 45 
degrees.  The normal range of hip flexion is from zero degree 
to 125 degrees.  See 38 C.F.R. § 4.71, Plate II (1999).  


Analysis

Briefly, the veteran was wounded in action on January 4, 1945 
and released from the hospital for rehabilitation on February 
18, 1945.  The service medical records characterized the 
injury of the left groin and hip in January 1945 as 
penetrating wounds to the left inguinal region, moderate.  
The wound required debridement and surgery to remove the 
bullet.  The veteran's recovery was characterized as 
uneventful.  The November 1945 separation examination 
reflects that the left hip manifested two 1-inch by 3-inch 
scars from a gunshot wound and that no musculoskeletal 
defects were noted.  The service medical records are silent 
as to a fracture of the tibia, femur, or pelvis as a result 
of the gunshot wound in 1945.  

The evidence of record within the scope of this appeal is 
limited to the July 1998 compensation and pension 
examination, a private medical statement by Dr. Knapik dated 
in January 1999, the veteran's statements, and his personal 
testimony.  After a review of the evidence pertinent to this 
appeal, the Board concludes that a 20 percent disability 
evaluation is warranted for the service-connected left groin 
and hip disability.  See 38 C.F.R. § 4.7.  

The July 1998 VA compensation and pension examination 
reflects that the veteran was able to perform all of his 
normal activities even though he complained of: (1) a dull, 
achy pain over the left hip area; (2) an occasional catch in 
the groin; and (3) that his hip locked when walking or 
hiking.  The veteran required no pain medication for the left 
hip pain and occasional groin pain.  He did not use an aid to 
walk although he used a stick when hiking.  The examiner 
reported that the veteran walked with a normal gait and no 
sign of an antalgic gait.  The report of the physical 
examination reflects three scars about the left hip and 
groin.  These were skin scars only and there was no 
significant cavitation.  There was a left groin incision from 
a previous inguinal herniorrhaphy repair.  There was a wound, 
approximately 1.5-centimeters above the greater trochanter - 
slightly anterior and below the anterior superior iliac 
spine, as well as a 3-centimeter scar approximately 5-
centimeters directly posterior [the surgical wound] that was 
almost a direct lateral wound.  Most of the [posterior] scar 
was over the gluteal muscle.  The area over the scar was 
nontender to palpation although it reportedly became slightly 
tender when bumped.  The examiner noted that x-rays of the 
hips actually looked very good for someone [73 years old] 
with very minimal changes consistent with osteoarthrosis.  
The joint space was well maintained.  There was no sign in 
looking at the iliac wing of violation by the bullet.  The VA 
examiner reported that there were no significant physical 
findings of weakness, arthritis, or other pathology.  

Notwithstanding the fact that the July 1998 compensation and 
pension examination reflects 5/5 muscle strength, normal 
gait, normal range of motion of the knee and hip, and that 
all [maneuvers] were symmetrical with the contralateral side, 
it is accepted by the Board that disabilities may undergo 
change.  Dr. Knapik, in January 1999, reported that he has 
treated the veteran since 1995 and that his medical opinion 
was rendered following a review of "the information 
available through the case file" which indicated that the 
veteran sustained a deep penetrating wound in-service and 
that he would classify the long term injury as moderately 
severe.  Dr. Knapik reported several cardinal signs and 
symptoms of muscle disability, such as weakness in the 
extremity, some impairment of coordination, and uncertainty 
of movement.  In that regard, Dr. Knapik reported that the 
veteran had required physical therapy in the past and 
currently did some exercises to try to strengthen the area.  
The clinical evidence dated in 1998 and 1999 reported 
episodes where the veteran's hip joint locked causing him 
discomfort and interrupting his activities.  Dr. Knapik 
reported the episodes were quite painful.  As an aside, the 
Board takes note of Dr. Knapik's reference to his having 
previously been a physician associated with the VA facility 
and that the injury met the criteria set forth by VA.  

The transcript of the personal hearing before a member of the 
Board in April 1999 reflects that the veteran was not then 
seeking treatment for the gunshot wound.  He was of the 
opinion that there was no treatment for his symptoms.  
Physical therapy [for the service-connected left hip and 
groin symptoms] did not help.  Sometimes, he medicated with 
aspirin.  He took no pain medication.  The wound area was 
tender but not painful on bumping against something.  The 
bullet entered his left groin area and the surgery was on the 
outside of the hip.  The muscle injury is more noticeable 
when he initiates [ambulation].  He experiences a continuous 
restriction in his stride like a pulling sensation in his 
groin.  He is stiff when walking.  He has muscle spasms in 
the groin area, like a charley horse, that he feels in his 
hip or buttocks daily when dressing.  He reports that the hip 
catches/ locks which causes him to stop whatever he is doing 
to make sure it unlocks.  Bending over [in cramped positions] 
and lifting [maneuvers] bother him the most.  He experiences 
stiffness and discomfort in completing these activities.  He 
experiences more of the same with repetition.  The veteran 
testified that he does not have arthritis.  At this juncture, 
the Board emphasizes that the veteran's statements regarding 
his functional loss - increased symptoms (i.e., stiffness and 
pulling) on repetitive maneuvers when examined in context 
with Dr. Knapik's statement classifying the left groin and 
hip disability as moderately severe warrants an increased 
disability evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.56, 
4.73; Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (functional 
loss due to pain on use or due to flare-ups).  Based on the 
foregoing, a 20 percent disability evaluation is warranted 
for moderately severe impairment of Muscle Group XVIII under 
DC 5318.  

In the absence of evidence showing: (1) that the veteran 
sustained a deep penetrating wound due to high velocity 
missile or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement, or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization; (2) cardinal signs and symptoms in an 
aggravated form; (3) extensive ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to muscle groups in the missile track; (4) a loss of 
deep fascia or muscle substance on palpation or soft flabby 
muscles in the wound area; (5) muscles that do not swell and 
harden normally in contraction; and (6) severe impairment of 
function as regards the strength, endurance, or coordinated 
movements when compared with muscles of the uninjured side, a 
30 percent evaluation is not warranted.  

Moreover, the Board has taken into consideration the 
veteran's assertions that after service, he was unable to 
perform construction work for which he was trained.  However, 
the current evidence of record reflects that the now 75-year- 
old veteran is retired from the construction field - albeit 
the managerial and finance end of the construction business.  
As such, there is no present evidence of an inability to keep 
up with work requirements to warrant a rate higher than 20 
percent.  Therefore, the left groin and hip disability is 
manifest by signs and symptoms of weakness, loss of some 
coordination, uncertainty of movement, stiffness, and 
discomfort that are increased on repetition to warrant a 20 
percent disability evaluation and no more for a moderately 
severe disability of Muscle Group XVIII.  See generally 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. § 
4.73, DC 5318.  

Next, the Board takes note of the veteran's argument that the 
service-connected left groin and hip disability should be 
evaluated in accordance with DC 5317, Muscle Group XVII, 
extension of the hip.  The record does not indicate that the 
gunshot wound in-service damaged the gluteals, or impaired 
the veteran's ability to extend the left hip, or that the 
injury to Muscle Group XVIII caused additional disability to 
the hip joint for which compensation is warranted.  
Specifically, the report of the July 1998 compensation and 
pension examination reflects that the 30-millimeter missile 
was removed from the groin surgically above the hip, below 
the iliac crest.  Further, range of motion of the hip in July 
1998 was normal and the x-rays of the pelvis indicated no 
sign of violation by the bullet in looking at the iliac wing.  
The January 1999 report of Dr. Knapik is silent as to any 
additional disability beyond that previously recorded in the 
case file.  In light of the referenced medical evidence, 
there is no indication that Muscle Group XVII was affected by 
the gunshot wound to the left groin and hip to warrant a 
separate evaluation for impairment of Muscle Group XVII, 
extension of the hip, under DC 5317.  See 38 C.F.R. § 4.73; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In fact, 
there is no clinical evidence to suggest any additional 
disability exists as a result of the gunshot wound to warrant 
separate ratings for Muscle Groups XIII through XVI.  See 38 
C.F.R. § 4.73, DCs 5313 -5316 (1999). 

Further, the service-connected left groin and hip disability 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization [due 
exclusively to the service-connected disability] to render 
impractical the application of the regular schedular 
standards.  Therefore, consideration for an extra-schedular 
rating is not warranted.  See 38 C.F.R. § 3.321(b)(1) (1999).  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation of 20 percent for 
residuals of a gunshot wound to the left groin and hip is 
granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

